DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            VENICE GRAHAM,
                               Appellant,

                                     v.

   RANDOLPH CONSTRUCTION GROUP, INC., a Florida corporation,
                       Appellee.

                              No. 4D18-3773

                               [April 8, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
502017CA013731XXXXMB AK.

  Jeremy Dicker and Robin Bresky of the Law Offices of Robin Bresky,
Boca Raton, for appellant.

  Jose A. Rodriguez of The Soto Law Group, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   We affirm the final judgment, concluding that it was supported by
competent substantial evidence, or the issues raised on appeal were not
properly preserved. As to appellant’s claim of fundamental error because
the court showed bias in favor of the appellee during the trial, we note that
this claim was never raised at trial nor in a motion for new trial. We do
not deem it as fundamental error, as the trial court’s comments pointed
out by appellant arose after the court had heard argument and reviewed
the contracts involved in this case or observed witness testimony. A trial
judge may form mental impressions and opinions during the course of
hearing evidence in a case. Wargo v. Wargo, 669 So. 2d 1123, 1124 (Fla.
4th DCA 1996).

   The appellant also challenges the order granting attorney’s fees,
contending that the trial court failed to make appropriate findings of the
reasonable number of hours and hourly rate. To the contrary, we conclude
that the court made sufficient findings to support the award. We reverse,
however, the order on costs. The court did not itemize those recoverable
costs pursuant to the Uniform Guidelines on Taxation of Costs. See
Kirkland v. Thurmond, 519 So. 2d 717 (Fla. 1st DCA 1988). It appears
from our examination of the statement of costs, that many are not
recoverable under the guidelines. The court may reconsider the costs on
remand.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2